Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 09/09/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.
Claims 1-21 are allowed. 
Independent claims 1, 11, and 21, and corresponding dependent claims 2-10 and 12-20 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (independent claims features associated with checking matching costs of the search space positions according to a checking order to select a target search space position with a minimal matching cost, and checking a central search space position first according to the checking order, and wherein the central search space position being pointed to by the initial motion vector).
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter) as specified in claims 1, 11, and 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)   	ESENLIK et al (2020/0137415 A1), Search region for motion vector refinement.
B)	Karczewicz et al (2018/0278949 A1), Constraining motion vector information derived by decoder-side motion vector derivation.
C)	Srinivasan et al (2018/0040133 A1), Systems and methods for determining feature point motion. 

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  



/SHAWN S AN/Primary Examiner, Art Unit 2483